DETAILED ACTION

Response to Amendment
Claims 20-23 and 25-35 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 9/30/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-23 and 25-35 rejected under 35 U.S.C. 103 as being unpatentable over Joos (US 2015/0064509) in view of Hibino et al. (US 2015/0024295).
Regarding claims 20, 32 and 33, Joos discloses in Figs 1-6, a method of starting ([0002]) a fuel cell module ([0025]) comprising the steps of, dispersing hydrogen ([0074]) through an anode side (ref 21) of the module ([0025]); blowing air ([0075], [0106]) through a cathode side (ref 41) of the module ([0025]) using power from a battery ([0075], [0106]) while providing pressure ([0074]) on the anode side (ref 21) of the module ([0025]) effective to ([0074]) allow cells (refs 200) of the module ([0025]) to increase in voltage ([0088], [0106]); and, converting the module ([0025]) to a running state after the cells (ref 200) of the module reach at least a minimum voltage ([0074], [0076], [0081], [0089], [0106], [0107]).
Further, Joos discloses the fuel cell module has hydrogen supplied from a vessel ([0044]) and optionally includes a recirculation pump (ref 16, [0049]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the 

Joos does not explicitly disclose regulating supply and pressure of the hydrogen on the anode side of the module to be lower than a previous pressure of the hydrogen on the anode side.
Hibino et al. discloses in Figs 1-7, a fuel cell startup process ([0069]) including regulating pressure of hydrogen via valves (refs 86, 87) from a fuel tank (ref 82).  This structure allows hydrogen supply regulation at the time of startup ([0069]).
Hibino et al. and Joos are analogous since both deal in the same field of endeavor, namely, fuel cell systems.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hydrogen regulation valves disclosed by Hibino et al. into the structure of Joos to enhance hydrogen supply during startup and therefore enhance overall performance of the fuel cell.  Further, the regulation valves allow adjustment of hydrogen pressure, therefore the pressure could be higher or lower than a base level depending on fuel cell system startup power/voltage output requirements at startup.

Regarding claim 21, modified Joos discloses all of the claim limitations as set forth above and also discloses air is blown through the cathode side (ref 41) at a rate that is 20% or less ([0106]) of a lowest rate used in normal running conditions ([0106]).

Regarding claim 22, modified Joos discloses all of the claim limitations as set forth above and also discloses dispersing hydrogen comprises opening and then closing ([0063], [0077]) a hydrogen inlet valve (ref 12).

Regarding claim 23, modified Joos discloses all of the claim limitations as set forth above and also discloses dispersing hydrogen comprises releasing hydrogen through a forward pressure regulator (ref 14, [0048]).

Regarding claim 25, modified Joos discloses all of the claim limitations as set forth above and also discloses the minimum voltage ([0076], [0107]) is indicated by at least one charged cell or a monitored group of cells being charged to not have a negative voltage when the module is run ([0076], [0107]).

Regarding claim 26, modified Joos discloses all of the claim limitations as set forth above and also discloses the minimum voltage is indicated by at least one charged cell or a monitored group of cells being above a threshold charge ([0076], [0107]).

Regarding claim 27, modified Joos discloses all of the claim limitations as set forth above and also discloses the running state is characterized by the fuel cells (ref 200) of the module ([0025]) powering the balance of plant ([0036], [0076], [0106]).



Regarding claim 29, modified Joos discloses all of the claim limitations as set forth above and also discloses monitoring voltages ([0076], [0107]) of the cells in the module ([0025]) for the appearance of the minimum voltage in each cell or monitored group of cells ([0076], [0107]).

Regarding claim 30, modified Joos discloses all of the claim limitations as set forth above and also discloses air is blown through the cathode side (ref 41) by a fan (ref 400).

Regarding claim 31, modified Joos discloses all of the claim limitations as set forth above and also discloses the fan (ref 400) is smaller than a fan used under normal running conditions (ref 60, a blower, is a compressor which is larger than a fan, [0098]).

Regarding claim 34, modified Joos discloses all of the claim limitations as set forth above and also discloses the threshold charge ([0076]) is 50% of its nominal voltage ([0076]).

Regarding claim 35, modified Joos discloses all of the claim limitations as set forth above and also discloses s the balance of plant comprises an air blower (ref 60, [0106]) in communication with the cathode side (ref 41, [0106]).

Response to Arguments
Applicant's arguments filed 9/30/2021 with respect to previous dependent claim 24 have been fully considered but they are not persuasive.

Applicants argue previous claim 24 wasn’t rejected and since the 9/30/2021 amendment includes previous dependent claim 24’s limitations amended into instant independent claim 20, the previous rejection of instant independent claim 20 is traversed.
However, previous dependent claim 24 was rejected under 35 USC 103 on P9 at #21 of the 6/28/2021 office action.  It is reproduced here for brevity:


    PNG
    media_image1.png
    243
    468
    media_image1.png
    Greyscale


Therefore, this argument is not found persuasive.

Applicant’s additional arguments with respect to amended claim 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725